FIRST AMENDMENT TO THE GLOBAL CUSTODY AGREEMENT THIS FIRST AMENDMENT. dated as of the 1st day of May 2008, to the Custody Agreement, dated as of September 14, 2007, (the "Global Custody Agreement"), is entered into by and between PROSPECTOR FUNDS, INC., a Maryland corporation, (the “Company”) and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Global Custody Agreement; and WHEREAS, the Company and the Custodian desire to amend the fees of the Global Custody Agreement; and WHEREAS, Section 13.2 of the Global Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D of the Global Custody Agreement is hereby superseded and replaced with Exhibit D attached hereto. Except to the extent amended hereby, the Global Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROSPECTOR FUNDS, INC. U.S. BANK, N.A. By: /s/ Peter N. Perugini, Jr. By: /s/ Michael R. McVoy Name: Peter N. Perugini, Jr. Name: Michael R. McVoy Title: Treasurer Title: Vice President 1 Exhibit D to the Global Custody Agreement – Prospector Funds, Inc. DOMESTIC CUSTODY SERVICES FEE SCHEDULE at May, 2008 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ per book entry DTC transaction $ per principal paydown $per short sale $ per US Bank repurchase agreement transaction $ per option/future contract written, exercised or expired $ per book entry Federal Reserve transaction $ per mutual fund trade $per physical security transaction $ per Cedel/Euroclear transaction $ per disbursement (waived if U.S. Bancorp is Administrator) $per Fed Wire $per margin variation Fed wire $per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at interest rate plus . Plus Out-Of-Pocket Expenses – Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. 2 Exhibit D (continued) to the Global Custody Agreement – Prospector Funds, Inc. CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE at May, 2008 Chief Compliance Officer Support Services U.S, Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Securities Lending Services •Distribution Services •Daily Resource to Fund CCO, Fund Board, Advisor •Provide USBFS/USB Critical Procedures & Compliance Controls •Daily and Periodic Reporting •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line CCO Education & Training •Due Diligence Review of USBFS Service Facilities •Quarterly USBFS Certification •Board Meeting Presentation and Board Support •Testing, Documentation, Reporting Annual Fee Schedule* ·$ per service line per year Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. 3 Exhibit D (continued) to the Global Custody Agreement – Prospector Funds,
